PER CURIAM:
h-i
El 19 de mayo de 1995, a raíz de un Informe presentado por la Oficina de Inspección de Notarías (Queja RT 95-3157), suspendimos temporeramente del ejercicio del nota-riado a la Leda. Rebecca Santiago Méndez. Resuelta esa querella, la licenciada Santiago Méndez solicitó readmi-sión, mediante Moción fechada al 25 de agosto de 1995. En *569esa ocasión, entendimos prudente mantener vigente su suspensión a la luz de dos (2) otras quejas pendientes re-lacionadas a su práctica notarial (AB-93-127 y AB-94-44) lo cual hicimos constar en nuestra Resolución de 3 de no-viembre de 1995. Subsiguientemente, el 29 de enero de 1996, el Procurador General rindió su informe relativo a dichas quejas. Recomendó la imposición de sanciones dis-ciplinarias y económicas. El 23 de febrero, concedimos tér-mino a la licenciada Santiago Méndez para que compare-ciera ante el Procurador General a exponer su posición. Como no compareció, dictaminamos mediante Per curiam de 14 de junio de 1996, que no había cumplido nuestra resolución y la suspendimos provisionalmente del ejercicio de la abogacía.
Entretanto, mediante comparecencia especial del Juez Superior Hon. Luis A. Ruiz Malavé, Tribunal de Primera Instancia, Sala de Bayamón, fechada el 26 de febrero de 1997, fuimos informados de que la licenciada Santiago Méndez continuaba ejerciendo la profesión de abogada, aun estando suspendida. El 4 de abril referimos la cuestión (queja AB-97-37) al Procurador General.
Tras varios trámites procesales e investigativos, el Pro-curador rindió su informe el 29 de julio de 1999. Indicó allí que el Ministerio Público no había encontrado razón para encausar penalmente a la licenciada Santiago Méndez. El 26 de agosto contestó y solicitó reinstalación a la práctica de la abogacía. El 27 de agosto le indicamos que no proce-día la misma por no haberse culminado los trámites proce-sales en torno a la queja AB-97-37 y las quejas AB-94-44 y AB-93-127, que estaban consolidadas. Le ordenamos que notificara a los promoventes de las quejas sus mocio-nes de reinstalación y cumpliera los demás requisitos reglamentarios.
Finalmente, el 13 de septiembre de 1999, nos sometió Moción de Reconsideración Informativa y Cumplimiento de Orden, exponiendo y documentando el cumplimiento *570con nuestra Resolución de 27 de agosto. El 10 de mayo sometió Renovación de Petición de Reinstalación al Ejerci-cio de la Abogacía y al Notariado y Moción Informativa Adicional.
II
El notario puertorriqueño no sólo está obligado por los preceptos de la Ley Notarial de Puerto Rico, sino también, como abogado, por los cánones del Código de Ética Profesional. “El incumplimiento con una de estas fuentes de obligaciones y deberes del notario implica ineludiblemente la acción disciplinaria correspondiente no sólo en la función de éste como notario, sino también como abogado.” In re Capestany Rodríguez, 148 D.P.R. 728, 733 (1999). Las faltas en el desempeño profesional de la licenciada Santiago Méndez, aun cuando emanaban de la práctica notarial, implicaron necesariamente su carácter de abogada, por lo que la suspensión de ambas funciones estaba justificada.
Más grave aún, en cuanto a sus deberes para con el sistema de justicia y este Tribunal en particular, fue la falta de diligencia en comparecer para responder por las faltas que se le imputaban. “Hemos resuelto, en reiteradas ocasiones, que los abogados tienen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Guemárez Santiago I, 146 D.P.R. 27 (1998).” (Énfasis suprimido.) In re González Escobar, 148 D.P.R. 646, 647 (1999).
HH H-i HH
La conducta desplegada por la licenciada Santiago Mén-dez durante el trámite de sus querellas merece la más *571enérgica censura y conlleva la imposición de severas san-ciones disciplinarias. Entendemos, sin embargo, que su suspensión del ejercicio de la notaría por cinco (5) años, y de la abogacía por cuatro (4) por razón de desatender nues-tros requerimientos, es suficientemente aleccionador de la gravedad de su falta. No corresponde mantenerla suspen-dida más allá de 30 de junio de 2000. Procede, sin embargo, la adjudicación final de las quejas pendientes.
En cuanto a la queja AB-97-37, el Informe del Procura-dor General es claro en que no hubo intención criminal de la querellada de practicar la abogacía. Sin embargo, la falta de intención criminal no exonera el error e inobser-vancia de la licenciada Santiago Méndez al radicar un do-cumento a su nombre estando suspendida de la abogacía. En consecuencia, la censuramos por su falta.
Respecto a la queja AB-93-127, una vez otorgada la es-critura de Segregación y Cesión requerida por la Adminis-tración de Reglamentos y Permisos para autorizar la loti-ficación de la finca en controversia estimamos que Santiago Méndez ha cumplido los trámites necesarios para concluir la controversia que originó la queja. Procede orde-nar el archivo.
Respecto a la queja AB-94-44, ella ha cumplido los re-querimientos que le hiciéramos el 27 de agosto de 1999. Ha demostrado haber subsanado cualquier error, omisión o in-advertencia relacionada con el trámite notarial. Visto el desistimiento del quejoso, mediante declaración jurada de 27 de agosto de 1998, y los trámites correctivos seguidos, ordenamos su archivo.
En cuanto a su suspensión en el foro federal (TS-7052), no nos compete pronunciarnos. Corresponde a la licenciada Santiago Méndez, en función de los criterios que prevale-cen en dicha jurisdicción, llevar a cabo los trámites pertinentes.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Hernández Denton no intervino.